Citation Nr: 1418750	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  05-02 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to October 1990 with additional service in the reserves.



This matter comes to the Board of Veterans' Appeals (Board) on appeal from August and September 2003 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted an increased disability rating of 10 percent for left CTS and awarded service connection with a 10 percent disability rating for right CTS, respectively.  

This matter was previously before the Board in November 2009, March 2011, November 2011, and May 2013; each time it was remanded for additional development.  A review of the record shows that the RO has substantially complied with all remand instructions by providing TDIU notice, requesting Social Security Administration (SSA) records, referring the claim to the Director, Compensation and Pension Service, for consideration of TDIU on an extraschedular basis, and obtaining a June 2013 VA examination report.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 12 Vet. App. 141, 146-47 (1999).  The claim has been returned to the Board and is now ready for appellate disposition.

The Board notes that additional evidence was added to the record since the last adjudication; a waiver of initial RO consideration is included in the record.  See 38 C.F.R. § 20.1304.

This appeal was processed using the VBMS paperless claims processing system.  Additional records are found in Virtual VA.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.



FINDING OF FACT

The Veteran's service-connected disabilities do not prevent (and have not prevented) her from securing and following substantially gainful employment consistent with her education and work experience.


CONCLUSION OF LAW

The schedular criteria for TDIU are not met; the criteria for extraschedular TDIU are not met; a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with notice pertinent to establishing entitlement to a TDIU rating by a letter dated in December 2009.  The Veteran was advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The December 2009 letter also provided notice concerning the evaluation and the effective date that could be assigned should the claim be granted, in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board acknowledges that this letter was sent to the Veteran after the August and September 2003 decisions that are the basis for this appeal.  In this case, however, the issue of a TDIU rating was not formally identified until November 2009, and, as noted in the introduction, has been readjudicated several times since.  Thus, the VCAA notice was effectively timely.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran initially requested the opportunity to testify at a hearing before a Veterans Law Judge, but withdrew her request in writing in April 2008.  The RO has obtained the Veteran's VA treatment records and identified private treatment records.  Neither the Veteran nor her representative has identified any other pertinent records for the RO to obtain on her behalf.

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations pertinent to this appeal in July 2003, September 2006, April 2010, and June 2013.  As discussed further below, the Board finds that the examination reports, taken as a whole, are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  

As discussed in detail below, the Board finds that the Veteran's subjective reports of symptomatology and employment status are less than credible.  There is no indication that the Veteran would be more truthful if examined further.  Thus, to the extent that the VA examinations, collectively, do not fully address questions posed in prior Board remands that are dependent on subjective reporting, the Board finds that remand for further development would not aid in resolving the instant claim.  See Dyment, supra

The claim was also referred to the Director, Compensation and Pension, for consideration of TDIU on an extraschedular rating; the Director's findings are included in the record.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran and his representative have not contended otherwise.  In January 2014, the Veteran's representative indicated that there was no other information or evidence to submit for Board consideration.  Thus, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter and that no further development of the evidentiary record is necessary.  VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.

Legal Criteria, Factual Background, and Analysis

Legal Criteria

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 

A veteran is competent to describe symptoms that she experienced in service or at any time after service when the symptoms she perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may also establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When lay evidence is found to be competent, the Board must then consider its credibility.  The absence of contemporaneous medical evidence is a factor in determining the credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Barr, 21 Vet. App. 303.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Factual Background

This appeal involves a request for a TDIU rating.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for an extra-schedular disability when there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization).

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on her ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  See Van Hoose, 4 Vet. App. at 363.

Initially, the Board notes that the Veteran's service-connected disabilities are: (1) right CTS, major/dominant extremity, rated 10 percent disabling from February 26, 2003, and 30 percent disabling from April 5, 2010; and (2) left CTS, minor/nondominant extremity, rated 10 percent disabling from February26, 2003 and 20 percent disabling from April 5, 2010.  Consequently, her service-connected disabilities do not meet the requirements for a schedular TDIU under 38 C.F.R. § 4.16(a).

Second, regarding potential entitlement to TDIU under 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

TDIU was first raised in a July 2003 VA medical examination associated with the Veteran's February 2003 request for a compensable rating for left CTS and to reopen her claim of entitlement to service connection for right CTS.  

During the period on appeal, the Veteran has received considerable medical treatment for her service-connected bilateral CTS, as well as for several other chronic, non-service-connected disabilities, to include fibromyalgia, arthritis, and PTSD, which are relevant to a discussion of her symptomatology and employability.

Private treatment records dated from March 2002 to June 2003 note a diagnosis of rheumatoid arthritis based on clinical observation of swollen finger joints, limited hand movement, and complaints of joint pain at a level of 10 (worst possible) on a scale of 0 to 10.  In March 2002, she reported occasional headaches due to stress at work; in April 2002 she reported that she was retired.  In July 2002, Percocet was prescribed to treat rheumatoid arthritis.  An October 2002 record notes complaints of swelling, including hand swelling and pain, due to an allergic reaction (angioedema).  In June 2003, she reported her occupation as "real estate."  

On VA examination in July 2003, the Veteran reported "intermittent numbness and tingling of her hands, with some pain in her fingers, primarily associated with the [CTS]."  Symptoms varied, but were associated with typing and use of the hands.  She reported treatment with Percocet, steroid injections, and a wrist brace for her CTS.  She stated that she was unemployed due to continuous pain in her wrists, forearms, and hands.  On physical examination, the examiner noted full range of motion in the hands.  An electromyogram (EMG) was ordered to confirm the diagnosis of symptomatic CTS.  Associated radiology reports noted "[v]ery mild degenerative changes of the DIP and the PIP joint spaces [which] are identified as joint space narrowing" in the left hand, and the impression was of mild distal degenerative osteoarthritis.

In an August 2003 private treatment record, she reported that she was unemployed.  In September 2003, she reported numbness and weakened grip in the right hand.  On examination, range of motion was intact, there was no crepitus or atrophy, and motor strength was 5 out of 5.  Phalen maneuver and Tinel's sign were both positive.  

VA treatment records from September 2003 note complaints of "numbness in the hands, pain in the wrists, tingling, and cramping."  Driving made the symptoms worse.  Weakness and burning were denied, and the symptoms did not increase at night.  No atrophy was noted, and sensation, tone, and arm strength was normal.  An EMG was performed, which showed normal nerve conduction studies of the bilateral median and ulnar nerves.  Ulnar sensory studies are normal, while median sensory latencies were mildly prolonged, "consistent with mild bilateral carpal tunnel syndrome."  

In November 2003, she sought treatment from a private practitioner for an acute CTS flare-up in her left wrist after wearing a too-tight bracelet.  Symptoms at that time included numbness and tingling of the wrist and hand, wrist swelling, difficulty gripping (rated 2 out of 5), reduced range of motion and thumb sensation, and evening pain.  That same month, she was advised to exercise 45 minutes a day, six days a week.  Throughout this time she continued to receive treatment for rheumatoid arthritis and other painful disabilities (including back pain and plantar fasciitis).

In December 2003, the Veteran's treatment provider, Y. M.-S., PA-C, submitted a statement, opining that the Veteran was at least 30 percent disabled due to CTS and stating that the symptoms of chronic pain, numbness, tingling, inflammation, incomplete paralysis, and strength had worsened.

Private treatment records from December 2003 to April 2005 note continued treatment for back pain and pain due to rheumatoid arthritis, as well as fibromyalgia.  Her overall pain level ranged from to 4 to 9 out of 10.  In December 2003, she reported pain and numbness of her fingers and hands and wrist joint pain aggravated by the cold.  She had moderate swelling of both wrists, pain with range of motion, hand grip of 2 out of 5, and pain to palpation over the carpal bony structures.  Phalen maneuver and Tinel's sign were both positive.  Her CTS was observed to be flaring up at that time; she had a preexisting prescription for Percocet due to rheumatoid arthritis pain.  A July 2004 private treatment record notes decreased range of motion in the hands and a grip strength of 2 out of 5 secondary to rheumatoid arthritis.  That month, she reported her occupation as "disabled / real estate" and complained of painful joints due to arthritis; she continued to be treated with Percocet for arthritic pain.  In December 2004, she reported tingling in her hands at night, inability to type, and a worsening of symptoms in the evening and after activities.  The treatment provider also noted rheumatoid arthritis in the Veteran's fingers.  

VA treatment records from April 2004 to September 2005 note complaints of bilateral hand, wrist, elbow, knee, foot, and back pain.  In April 2004, the Veteran complained specifically about pain, swelling, and "freezing joints" in her hands.  She complained of weakness in all extremities.  Upper extremity strength was 5/5 and grip strength was 4/5, limited by pain.  Blood tests were positive for antinuclear antibodies, indicating an inflammatory arthritis (possibly rheumatoid).  An October 2004 VA treatment record distinguished between swelling, stiffness, and pain consistent with rheumatoid arthritis and neuropathic pain in the left hand from CTS.  She continued to take Percocet for joint pain.  An imaging report from the following month states that there was "[n]o definite radiographic evidence of rheumatoid arthritis."  

In a February 2005 VA treatment record, she reported "pain from head to toe for 20 years" and was diagnosed with chronic, severe fibromyalgia.  In July 2005 she provided a school history of "BS in computer science, grad magna cum laude" and was diagnosed with chronic, moderate posttraumatic stress disorder (PTSD).  She stated that she was not working at that time; no reason was recorded.

In a statement received in April 2005, the Veteran stated that her "[h]ands are in constant pain," that she couldn't carry more than five pounds, and that she drops even lightweight things, such as utensils.  She stated that she has a degree in computer science but can no longer program or type without pain.  She experienced numbness and tingling in her hands, and her handwriting was getting worse.  She asserted that she needed help with housework, driving, and errands.  She also submitted an undated note from a private treatment provider, who stated that the Veteran received treatment from November 2004 to March 2005 for "fibromyalgia which severely limits her functional ability b/c of pain"; massage was prescribed to treat both CTS and fibromyalgia.

In an August 2005 VA treatment record, the Veteran reported her occupation as "computer science."  In a group counseling session that same month, she described "a recent experience" with a work supervisor.  In October 2005, she stated that she "has many thoughts about the incompetence of others which interferes with her ability to participate in the workplace."  In January 2006, she reported "severe pain in all joints, hands and back," diagnosed as fibromyalgia and controlled with Percocet; CTS was noted as being in addition to the fibromyalgia pain in her hands.  She also stated that she was unable to work due to PTSD.

In a May 2006 VA treatment record, the Veteran reported worsening numbness with difficulty sleeping.  In June 2006, she reported increased numbness and pain, increasing when she raised her hands, loss of strength, and an inability to lift objects easily.  She reported severe pain from fibromyalgia that lessened with exercise and continued to take Percocet for her fibromyalgia pain.  In July 2006, she reported that her CTS symptoms had worsened and that she had to wear her splints at all times.  Nerve conduction studies (EMG) were performed in July 2006.  Left median sensory latency was slightly prolonged, and all other tests were within normal limits.  The examiner noted no change from the September 2003 nerve conduction studies, and diagnosed mild carpal tunnel, bilaterally.  Reported symptoms included numbness and tingling of the hands, wrist pain, and dropping items, all worsened by driving and at night.  On physical examination, there was no atrophy, motor strength and reflexes were normal, and sensation was decreased.  

The Veteran was afforded a peripheral nerves examination in September 2006.  The examiner did not review her claims file or medical records.  The Veteran described symptoms of weakness, numbness, paresthesias, and pain, treated with pain killers and splints.  Muscle strength was measured at 4, and weakness in adduction of the thumb was noted as a functional impairment.  She exhibited decreased sensation to vibration, pain, and light touch.  There was no muscle atrophy and muscle tone was normal.  Tremors were observed, as well as positive Tinel's signs, Priester's signs, and Phalen's test.  Neuritis and neuralgia were present.  The nerve disorder did not affect the joints.  The July 2006 nerve conduction studies were reviewed.

The examiner opined that the Veteran's bilateral CTS had significant occupational effects, including functional limitations due to decreased manual dexterity, problems with lifting and carrying, weakness or fatigue, decreased strength, and upper extremity pain.  The report states that the Veteran last worked in 2001, and that she was "unable to work because of weakness and pain in fingers."  The examiner also noted problems with usual daily activities, including severe effects to shopping, chores, traveling, dressing, grooming, and left-handed bathing and moderate effects to feeding, toileting, and right-handed bathing.  The examiner opined that the CTS prevented the Veteran from engaging in exercise, sports, or recreation. 

In VA treatment records associated with preparation for CTS surgery and dated the same day as the September 2006 VA examination, the Veteran reported on-going symptoms of numbness, tingling, and weakness in both hands, aggravated by driving and other activities and worsening over time.  She stated that she did not currently have any symptoms; she also reported pain in both wrists.  Phalen's test was positive, Tinel's sign was negative, and strength was 4 out of 5.  She formed an incomplete fist.  Osteoarthritis was also endorsed.  She did not need any assistance with activities of daily living.  In October 2006, she had carpal tunnel release surgery on her left wrist.  In December 2006, she continued to report residual numbness in her thumb, pain over the surgical incision, and decreased strength.  She also reported severe pain from fibromyalgia, which was still treated with Percocet. 

VA treatment records from 2007 through 2010 indicate that the Veteran continued to be treated with Percocet for fibromyalgia pain.  In July 2007, she told a VA psychiatrist that she had just quit her job due to PTSD; the psychiatrist noted that she had written a letter in support of SSA disability benefits.  In a September 2007 psychiatry treatment session, the Veteran stated that "she had quit her part time job, which had been causing stress for her because her boss did not keep agreements that were made."  In October 2007, she reported "that she quit her job and is spending her time caring for her home, picking out tile and reading and going to lunch with her friends."  In a December 2007 general medicine treatment session, the Veteran stated that she had tried to work in insurance, "but she was not paid well and she did not get along with her boss as she felt that she was lying to her.  She had a ptsd [sic] during this time and decided to quit.  She has received her SSI and is now not able to work."

In September 2008, the Veteran requested a pain relieving rub to treat her fibromyalgia.  In September 2009, she requested pool therapy to increase muscle strength.  A primary care note from June 2009 noted CTS, status post-surgery, as an active problem.  The narrative discussed fibromyalgia and PTSD and indicated that the Veteran was "100% disabled;" fibromyalgia was well controlled on Percocet.  In October 2009, her VA physician noted that her CTS was stable and noted that the Veteran declined the opportunity to try a different pain killer to treat fibromyalgia.  In December 2009, she reported neck and back pain after falling on ice while using a wheelbarrow to move firewood.

In January 2010, the Veteran reported to a VA physician that the left carpal tunnel release surgery had not worked and that her right wrist was also bothering her.  On physical examination, Phalen's and Tinel's tests were both positive bilaterally.  An EMG was ordered and performed the following month.  EMG results showed the left median sensory response as normal, with right sensory latency prolonged.  These results were consistent with mild CTS on the right side only, with borderline CTS in the left.  The examiner noted that there was "absolutely no change" from the 2006 EMG studies.  The Veteran reported a 20-year history of symptoms, with worsening in the last three months.  She described numbness and tingling in her hands and up into her arms, pressure pain in both hands, and hand weakness.  She stated that her symptoms increase at night and after driving.  The examiner noted no atrophy and normal muscle strength, with reflexes as 1+ and symmetric.

Also in February 2010, the Veteran reported that pool therapy was "helping her fibromyalgia a lot."  She started that she was "100% disabled from SSI, fibromyalgia & more."  Symptoms noted included "pain from fibromyalgia;" she was negative for any neurological issues.  In March 2010, she reported a pain level of 6 out of 10 due to fibromyalgia and CTS and that she was "100% disabled."  In April 2010, she reported chronic back pain, radiating into her arms, forearms, and fingers, due to the December 2009 fall.  She reported her exercise level as 2 on a scale of 1 to 10, where 1 is "high intensity exercise."  That same month, she requested admission to a wellness program (starting with learning an independent exercise regimen) to manage fibromyalgia pain.  She reported that she was already walking and using an elliptical machine on her own.  She was assessed to be independent in her activities of daily living.  In July 2010 she was discharged from the exercise training to participation in a self-directed exercise regimen.   

In November 2010, the Veteran was seen for a VA physical medicine consult.  The Veteran described a 26-year history of fibromyalgia, with delay in diagnosis because the symptoms were attributed to CTS.  She reported pain in her back, neck, arms, hips, legs, and feet, as well as recurrent bilateral CTS.  She endorsed constant musculoskeletal pain that worsened with activity.  Upper extremity strength was measured at 5 out of 5, with reflexes at 2+ bilaterally.  There was diminished median dermatomal sensation due to CTS.  Wrist braces were recommended, along with continued pain management for fibromyalgia.

In November 2009, the Board remanded the issue of TDIU for the RO to provide proper notice (sent the following month) and conduct additional development, including an RO examination.  The examiner was requested to opine as to the level of severity of CTS in each wrist (in keeping with Diagnostic Code 8515) and to offer an opinion as to the impact of CTS on the Veteran's employability.  If possible, the examiner was to distinguish between CTS and any other disabilities affecting the wrists, hands, and fingers.

The requested examination was provided in April 2010.  The claims file and medical records were reviewed.  The examiner recorded that the Veteran has numbness and sharp pains at night and began receiving SSA disability payments in 1996 after becoming "unable to program."  The Veteran's usual occupation was listed as "unemployed," not due to retirement, for a duration of "1 to 2 years"; the reason given was "SS disability."  He noted that the Veteran's condition had progressively worsened since onset and that she took five Percocet per day for her CTS.  He recorded a symptom history of weakness, tremors, stiffness, numbness, paresthesias, dysesthesias, pain, and impaired coordination.  He noted the 2008 surgery on the Veteran's left wrist, and stated that there were no constitutional symptoms or episodes of arthritis.  He did not find inflammatory arthritis.  

On physical examination, the examiner found weakness in both wrists.  Range of motion (active) was normal bilaterally, with no objective evidence of pain.  Objective evidence of pain was present following repetitive motion, but the examiner was unable to test whether range of motion was limited.  The examiner stated that the affected muscle was normal and that there was abnormal muscle tone and bulk.  Muscle strength was rated at four.  There was no muscle atrophy, tremors were present.  No joint function was affected by the CTS.  The February 2010 EMG test results were noted.

The examiner described functional limitations due to CTS, including decreased mobility and manual dexterity, difficulty reaching, lack of stamina, weakness or fatigue, and pain.  In the joints part of the examination, the examiner found that the effects on usual daily activities were moderate for chores, shopping, exercise, sports, recreation, and traveling; there was no effect on the remaining items.  In the peripheral nerves part of the examination, he found that the left hand/wrist was mildly impacted as to chores, shopping, exercise, traveling, bathing, dressing, toileting, and grooming and moderately impacted as to sports and recreation; feeding was not impacted.  The right hand/wrist was mildly impacted as to chores, shopping, exercise, and traveling and moderately impacted as to sports and recreation; feeding, bathing, dressing, toileting, and grooming were not impacted.  [Based on this report, the Veteran's disability rating for CTS was increased to reflect moderate incomplete paralysis.]  The examiner opined that the Veteran was unemployable due to severe bilateral CTS.

In March 2011, the Board again remanded the issue of TDIU for the RO to request SSA records, based on the Veteran's contention that she had been receiving disability benefits since 1996.  Records were requested in March and July 2011, using both of the Veteran's last names.  SSA responded both times that no records were available.  In July 2011, the Veteran was notified that SSA records were not available and asked to submit any records in her possession.  That same month, she provided an April 2011 SSA letter describing changes to her monthly disability payment amount, but nothing indicating why SSA was awarded.  In August 2011, the RO made a formal finding that SSA records were unavailable and that further attempts to obtain such records would be futile.  

VA treatment records from 2011 indicate continued treatment for, inter alia, CTS and fibromyalgia, including continuing the self-directed exercise regimen.  In February 2011, the treatment provider noted that the Veteran was no longer taking opioids for osteoarthritis/fibromyalgia.  The Veteran requested an occupational therapy consultation for bilateral hand pain and CTS, as well as physical therapy for low back and ankle pain.  

Occupational therapy commenced in March 2011.  The referring diagnosis was osteoarthritis, and the reason for the consultation was listed as "bilateral hand pain, carpal tunnel, thenar tendonitis."  The Veteran reported that she was "100% disabled from social security" and enjoyed reading, gardening, exercise twice a week, and riding her bike.  Her biggest complaint was difficulty opening containers due to "pain and locking of her hands."  She also reported paresthesias while driving and sleeping.  Chronic pain limited her daily functionality.  The therapist noted that the Veteran presented with decreased carpal tunnel strength, tennis elbow symptoms, and trigger finger (especially the left middle finger), with pain and paresthesias.  A treatment plan was initiated.  

In April 2011, the Veteran reported to her occupational therapist that she had no pain or paresthesias while using kinesio tape.  Subsequent treatment records confirm that her CTS symptoms continued to improve with the use of kinesio tape, stating in May 2011 that she had no CTS symptoms when she used the tape.  She continued to have pain and decreased functioning due to trigger finger symptoms.  

An orthotics note from April 2011 indicated that the Veteran was exercising on a rowing machine.  A pharmacy note from the same month notes that she was again taking opioids for a diagnosis of "low back pain."  A May 2011 telehealth note indicates that the Veteran reported her civilian occupation as "broker."  A June 2011 physical therapy note again attributed the delay in diagnosing fibromyalgia to associating the pain with CTS.  In an occupational therapy note from the same month, she complained of muscle pain in the left upper extremity and right hand pain over the middle metacarpal.  She reported numbness every night and after drying, and that kinesio tape takes the edge off.  Her trigger finger caused her to drop things, and pain was worst at night; she was scheduled for trigger finger release surgery.

In August 2011, the Veteran reported during occupational therapy she had only slight pain, 3 out of 10, in her left hand; no pain was reported in the right hand.  She stated that yard work could have caused the pain.  During a history and physical noted that same month, prior to trigger finger surgery, she reported that she "enjoys working w/ her hands making moccasins."  On medication review in September 2011, her use of opioids was attributed to fibromyalgia treatment, as she was resistant to other medications; she was prescribed up to 6 Percocet daily.  She also reported participating in moderate exercise, including walking, elliptical, and "baby weights."  

On postsurgical evaluation in October 2011, the Veteran reported continued musculoskeletal pain of 8 out of 10 in her back and hands, as well as ongoing shoulder, wrist, and hand problems.  She reported limited ambulation due to foot pain.  Upper extremity strength was 5/5.  Her fine motor coordination was intact.  In November 2011, she reported that she continued with her moderate exercise program.  She had full range of motion of hands and wrists.  She reported occasional pain.  By December 2011, her worst pain had decreased to 4 out of 10, and she was discharged from the occupational therapy program.  

In November 2011, the issue of TDIU was again remanded to the RO.  The Board denied TDIU on a schedular basis, but remanded for further development as to whether a rating of TDIU on an extraschedular basis was warranted.  

In March 2012, the Veteran was afforded a VA examination in conjunction with a separate claim for neuritis and neuralgia.  The examination was conducted by the same examiner as in April 2010.  The examiner noted moderate constant and intermittent pain and mild numbness and paresthesias or dysesthesias in the bilateral upper extremities.  He observed moderate incomplete paralysis of the median nerve; all other nerves were normal.  He quoted from his April 2010 report that the Veteran was unemployable due to severe bilateral CTS.

VA treatment records from January 2012 to August 2012 note a history of, inter alia, PTSD, fibromyalgia, CTS, trigger finger pain, and ankle and knee pain.  She started participating in a "Zumba" program (3-4 times per week); she developed upper extremity pain as a result, but continued to exercise.  

In March 2012, she reported that she was a retired sales broker.  In April 2012, she reported that she was still doing Zumba and other exercise and that better pain control had allowed her to remain active.  She continued to take Percocet for fibromyalgia pain.  She requested an occupational therapy consultation as her left wrist was bothering her.  Continued, subjective left wrist pain was reported.  In May 2012 she requested a heating pad and paraffin bath for CTS treatment.

In June 2012, she was independent (with pain during housework) on all activities of daily living and started skilled occupational therapy.  She stated that the wrist splints she was given "would be really great for me to use while I garden."  She reported that that she was "on disability for her work," but had previously been a saleswoman for a wireless services provider.  In July 2012, she reported that her hands fall asleep at night if she lies on her side.  Left wrist flexion and extension was decreased at the start of treatment, but was normal but the end of July 2012.  Wrist pain was reduced following treatment and was "only exacerbated by certain activities," such as lifting heavy objects.  Left hand strength increased.  

In an August 2012 occupational therapy noted, the Veteran reported that she still had a sharp, shooting wrist pain when lifting heavy objects, but felt that she had made good strength and range of motion improvements.  Shoulder and wrist pain were deuced and "only exacerbated by certain activities."  Later that month, she reported "pain with heavy duty exercise" and was discharged from occupational therapy with all goals met.  An October 2012 pharmacy note indicated that she continued to take opioids for low back pain.  

In October 2012, the Veteran submitted web page print-outs regarding CTS, peripheral neuropathy, and pain management.

In November 2012, the Director of the Compensation Service denied a TDIU rating on an extraschedular basis.  The Director noted the VA examiners' findings, but found that their assessments of severe CTS and unemployability were not supported by the overall clinical record and that the Veteran had mild CTS.

In May 2013, the Board again remanded the issue of TDIU for a VA examiner to specifically consider whether the Veteran's service-connected CTS, with a 50% or higher degree of probability, precluded substantially gainful employment.  A VA examination was conducted in June 2013.  The examiner reviewed the Veteran's claims file and digitally stored medical records and conducted an in-person examination before opining that the Veteran's CTS was "mild with mostly retained strength, sensation, and movement," and that such diagnosis was stable over time.  The examiner concluded that "[t]here is less than a 50% degree of probability that the Veteran's service-connected left carpal tunnel syndrome and right carpal tunnel syndrome preclude substantially gainful employment of either physical or sedentary types."  

A July 2013 VA treatment record regarding a complete physical examination lists CTS as an active problem, but under the assessment and plan portion referred to pain only in the context of chronic pain syndrome (for which a narcotic painkiller was prescribed); CTS was not listed in the assessment and plan section.  In September 2013, the Veteran complained of left wrist pain with daily activities, such as gardening and driving; the assessment was of left flexor carpi ulnaris tendinitis and she was referred for occupational therapy.  In October and November 2013, the Veteran received occupational therapy related to tendonitis and unspecified wrist pain.  In December 2013, she reported that she rarely felt any pain in her wrist "for most functional activities" and felt "well enough to discontinue skilled OT services."  In January 2014 she reported that she was unemployed from her occupation in computer science.  VA treatment records through February 2014 indicate that she continued to use opioids to treat her low back pain.

Analysis

As previously noted, the Veteran has a combined disability rating of 50 percent (30 percent right hand CTS and 20 percent left hand CTS) and does not qualify for a TDIU rating on a schedular basis.  The question, therefore, is whether her service-connected CTS is, by itself, of such severity that it would preclude all forms of employment consistent with her education and work history and support a TDIU rating on an extraschedular basis.  

The Veteran has alleged that she has been on SSA disability since 1996, that she last worked in 2001, and that her CTS pain alone is of such severity that she is unable to work.  These contentions are not supported by the record.  

The Board first notes that the Veteran has provided inconsistent testimony as to her employment status and the reason for any periods of unemployment.  She has reported to VA and to VA examiners that she last worked in 2001.  However, private and VA treatment records show that in March 2002 she reported headaches due to work stress, in June 2003 she reported her occupation as "real estate," in August 2005 she recounted an interaction with her work supervisor that she described as "recent," in July 2007 she told her psychiatrist that she had just quit her job, in April 2010 she reported told a VA examiner that she had been unemployed for "1 to 2 years," in May 2011 she reported that her occupation was "broker," and in June 2012 she stated that she was on disability, but had previously been a wireless services provider.  Thus, to the extent that the Veteran asserts, in connection with her claim for benefits, that she has been unemployed since 2001, her testimony is less than credible.

Additionally, she reported to the April 2010 VA examiner that she began receiving SSA disability payments in 1996.  However, in July 2007 her psychiatrist indicated that she had written a letter in support of the Veteran's SSA disability application, and in December 2007 the Veteran indicated to her treating physician that she had recently quit her job and had subsequently received SSA disability benefits.  Thus, her testimony with respect to when she began receiving those disability benefits, which is pertinent evidence to a request for a TDIU rating, is less than credible.   

With respect to the reasons for any periods of unemployability, the Veteran's testimony is again inconsistent and, consequently, less than credible.  In October 2005, the Veteran stated that "her ability to participate in the workplace" was limited by her "many thoughts about the incompetence of others."  In 2007, the Veteran told her treating psychiatrist on several occasions that she had quit her job due to PTSD and disagreements with her boss.  Indeed, as noted above, her psychiatrist wrote a letter to SSA on the Veteran's behalf, indicating that the Veteran may have been granted SSA disability benefits based, at least in part, on her non-service-connected psychiatric disabilities.  [As noted above, VA attempted to secure SSA disability records, but none were available from the agency, and the Veteran was able to provide only a statement from SSA as to her monthly payment amount.]  

Despite her statements to VA and to VA examiners that she is unable to work due solely to her CTS, the record indicates that her unemployment is attributed directly to several other conditions.  In fact, even her wrist and hand pain is attributed, in part, to non-service-connected disabilities, most notably rheumatoid arthritis/fibromyalgia and trigger finger.  

Bilateral CTS has been diagnosed through clinical testing.  EMG testing, conducted three times during the period on appeal, has produced consistent results indicating mild bilateral CTS.  On physical examination, she has continuously demonstrated full range of motion, with some reduction on repetition.  Upper extremity muscle strength has consistently been reported as at least 4 out of 5, most often 5 out of 5, although reduced grip strength of 2 out of 5 has been reported.  Tremors and positive Tinel's signs, Priester's signs, and Phalen's tests were reported.  Sensation was often decreased.  Surgery was required to treat left CTS symptoms.  She sometimes experienced flare-ups with activities or cold temperatures, and symptoms were often worse at night or after driving.  These objective symptoms are consistent with her current disability rating, reflecting moderate incomplete paralysis of the median nerve.  

The Veteran also complained of subjective symptoms, including pain, stiffness, swelling, numbness, tingling, cramping, and difficulty gripping.  In correspondence with the RO and during VA examinations, she attributed these symptoms solely to her service-connected CTS.  However, private and VA treatment records dating back to the beginning of the appeal period indicate that these same symptoms were also attributed to her arthritis/fibromyalgia, which manifested as severe, chronic pain throughout her body, as well as joint swelling, numbness, and tingling.  Both private and VA treatment providers diagnosed arthritis/fibromyalgia, affecting her hands as well as other areas of her body, and prescribed opioids to manage pain associated with those pain (there is no indication in the record, other than the Veteran's own assertions, that opioids were prescribed to treat her CTS).  Indeed, in several treatment records the treatment provider (a medical professional) explicitly distinguished between the neurological pain of the Veteran's CTS and the musculoskeletal pain of her arthritis/fibromyalgia.  (See, e.g., October 13, 2004, and October 3, 2011, VA treatment records; see also Nov 16, 2010, VA treatment record (Veteran's report that fibromyalgia symptoms were mistaken for CTS symptoms.))  Additionally, although she received occupational therapy to treat her CTS, the referring diagnosis was osteoarthritis, and CTS was just one of the disabilities treated, as well as tendinitis and trigger finger.     

The Board has considered the Veteran's statements that it is her CTS that causes her hand and wrist pain and acknowledges that the Veteran is competent to report the symptoms she experiences, including (but not limited to) hand and wrist pain, swelling, and numbness.  However, she has not demonstrated that she has the necessary specialized medical training and expertise to determine which chronic disability is responsible for which symptoms, which the Board finds is a complex medical question.  

Based on a comprehensive review of the record, the Board finds overwhelming competent medical evidence of extensive and on-going private and VA treatment, to include physical/occupational therapy and opioid medication, for symptoms (including those of the hands) associated with her arthritis/fibromyalgia and trigger finger.  (See, e.g., private practitioner statement, received April 8, 2005, indicating that Veteran's functional ability is severely limited by fibromyalgia pain.)  Consequently, the Board finds that the Veteran's statements that her hand pain is due solely to CTS, that her CTS is treated with opioids, and that she is unable to work due to her CTS alone, are less than credible. 

The Board also acknowledges that the record contains favorable VA medical reports, in which the examiners opined that the Veteran was unemployable due to her CTS.  The September 2006 VA examiner opined that the Veteran's CTS had significant effects on her occupational activities and opined that she was unable to work as a result.  However, the examiner did not review the Veteran's claims file or medical records.  Thus, his opinion was based solely on the Veteran's self-reported functional limitations.  As the Board has found the Veteran's statements in this regard less than credible, those portions of the November 2006 examination that are based on the Veteran's subjective reports are not probative evidence in support of her claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a physician's opinion based on an inaccurate factual premise has no probative value). 

Furthermore, the Board notes that in treatment notes from a pre-surgical consultation the same day, the Veteran reported that she had no current symptoms and needed no assistance with her activities of daily living.  The Board finds that statements made in the context of seeking medical treatment are more probative than those made in connection with a claim for monetary benefits.

The April 2010 and March 2012 VA examinations were conducted by the same examiner.  Although the examiner record stated in April 2010 that he reviewed the claims file and medical records, his representation of the Veteran's medical history is inconsistent with the extensive treatment documentation contained in the record.  For example, he stated that the Veteran took five Percocet daily for CTS, when the medical and pharmacy records clearly show that opioids were prescribed to treat her arthritis/fibromyalgia.  Indeed, although private and VA treatment records repeatedly note treatment for arthritis and fibromyalgia pain affecting, inter alia, the Veteran's hands, the examiner stated, without comment, that there were no symptoms/episodes of arthritis and did not mention fibromyalgia at all.  Additionally, the examination appears to be internally inconsistent, as the effects of the Veteran's CTS, a neurological disability, on her usual daily activities is described one way in the "joints" portion of the examination and another way in the "nerves" portion.  

Furthermore, as noted above, although the Veteran has provided conflicting testimony as to her employment status and history, the examiner stated, without comment, that the Veteran was unemployed due to CTS.  Finally, the examiner reported the February 2010 EMG results diagnosing mild CTS, yet opined, without any supporting rationale, that the Veteran was unemployable due to severe bilateral CTS.  As the April 2010 VA examination reports is clearly inconsistent with the record (and itself), and provides no support or rationale for the ultimate conclusion reached with respect to severity and unemployability, the Board finds that its probative value is limited to objective findings based on contemporaneous physical examination.  See Reonal, supra.  Likewise, to the extent that the examiner repeated his unsupported conclusion in the March 2012 VA examination, it has no probative value.

The Board further finds that the 2006, 2010, and 2012 VA examinations did not consider evidence in the record pertaining to the Veteran's activity level.  Although the VA examiners reported that the Veteran was not able to pursue any gainful employment, the record reflects that she was quite physically active, including activities requiring the use of her hands.  She reported employment in a number of different occupations.  She frequently reported to treating physicians that she regularly gardens, walks, rides her bike, uses an elliptical machine and "baby weights," and participates in "Zumba" exercise sessions.  She reported her exercise level at a 2 on a 1 to 10 scale, with 1 being the most active.  She continued to drive.  She was treated for an injury sustained while moving wood in a wheel barrow.  She reported using a rowing machine.  In August 2011, she stated that she enjoyed using her hands to make moccasins.  The Board finds that the Veteran's statements, made consistently over time to her treating physicians, regarding her high physical activity level and ability to use her hands for crafts are more credible that her statements, made in conjunction with a claim for compensation benefits, that her activities were significantly limited due to CTS.  The 2006, 2010, and 2012 VA examiners did not reconcile their conclusions regarding unemployability due solely to CTS with the record evidence demonstrating employment in professions other than computer science, chronic treatment for significant non-service-connected disabilities, and a high physical activity level.  Thus, the 2006, 2010, and 2012 VA examinations are of limited probative value.

In contrast, the May 2013 VA examiner reviewed the claims file and medical records and examined the Veteran before concluding that, based on the evidence, the Veteran's CTS was mild and had been stable over time, as confirmed by consistent nerve conduction studies.  Based on these findings, the May 2013 examiner opined that such disability would less likely than not preclude gainful employment, either physical or sedentary.  This opinion is supported by the record, and the Board finds that it is highly probative evidence weighing against an extraschedular TDIU rating.  

The Veteran's file was also considered by the Director, Compensation and Pension, for extraschedular consideration under 38 C.F.R. § 4.16(b).  The Director summarized the record, including VA medical opinions supporting unemployability, but found that such opinions were not supported by objective findings and denied entitlement to TDIU on an extraschedular basis.  To the extent that the Veteran argues that the Director's review did not fully account for her subjective report of pain and other symptoms, the Board has already found that such reports lack credibility.  Therefore, the Director need not have discussed such symptoms, and the Board finds that the Director's denial is highly probative evidence weighing against an extraschedular TDIU rating.  

The Board has also considered the Veteran's educational background and employment history.  The Veteran has stated, and a resume submitted in 1991 confirms, that she has a bachelor's degree.  Her resume lists experience as an estate planner, financial consultant, and broker, in addition to her computer programming experience.  As noted above, she has reported a variety of employment experiences during the pendency of this appeal.  While the Veteran may no longer be able to work as a computer programmer, the record indicates that she has additional skills, a college education, and work experience in a variety of fields.  There is simply no probative evidence in the record in support of the Veteran's contention that she is unable to obtain substantially gainful employment of any sort due solely to her CTS.

In sum, the Veteran's testimony that she is unemployable due solely to her CTS symptoms is inconsistent, contradicted by competent medical evidence, and not credible.  The VA examiners who opined that she is unemployable due to CTS based such decisions on the Veteran's incredible testimony, were inconsistent with the Veteran's treatment history, and provided no rationales for their opinions.  In contrast, competent medical evidence, and an opinion provided by the Director, Compensation Service, indicates that the Veteran's CTS is mild and prevents neither physical nor sedentary employment.  Thus, entitlement to a TDIU rating must be denied.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


